Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.620 Page 1 of 25



 1
     MARTIN & BONTRAGER, APC
 2   G. Thomas Martin, III (SBN 218456)
     Nicholas J. Bontrager (SBN 252114)
 3
     4605 Lankershim Blvd., Suite 535
 4   Toluca, CA 91602
     T: (323) 940-1700
 5
     F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10

11
     AMANDA ACOSTA, Individually
                              )                   Case No. 3:19-cv-00954-CAB-BGS
     and On Behalf of All Others
                              )
12   Similarly Situated,      )                   DECLARATION OF G. THOMAS
13
                              )                   MARTIN, III IN SUPPORT OF
     Plaintiff,               )                   UNOPPOSED MOTION FOR
14                            )                   FINAL APPROVAL OF CLASS
15         vs.                )                   ACTION SETTLEMENT
                              )
16   PATENAUDE & FELIX, A     )                   Date: September 10, 2020
17   PROFESSIONAL CORPORATION )                   Time: 2:00 p.m.
                              )                   Courtroom: 15A
18
     Defendant.               )                   Judge: Hon. Cathy Ann Bencivengo
19                            )
                              )
20
                              )
21
                    DECLARATION OF G. THOMAS MARTIN, III
22   I, G. THOMAS MARTIN, III, declare:
23         1.    I am one of the lead attorneys for the Plaintiffs in this action. I am
24   over the age of 18 and am fully competent to make this declaration. I was
25   admitted to the State Bar of California in January, 2002 and have been a member
26   in good standing ever since that time.
27

28



                                              1
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.621 Page 2 of 25



 1          2.    If called as a witness, I would competently testify to the matters
 2   herein from personal knowledge. The declaration is based upon my personal
 3
     knowledge, except where expressly noted otherwise.

 4
           3.     I submit this declaration in support of the Plaintiff’s Motion for Final
     Approval of Class Action Settlement.
 5
                      SUMMARY OF CASE HISTORY AND SETTLEMENT
 6
           4.     My firm, Martin & Bontrager, APC has been preliminarily approved
 7
     as Class Counsel in this matter.
 8
           5.     I have been involved in this case from inception through the present. I
 9
     have assisted with claims administration and responding to Class Member’s
10
     inquiries.
11
           6.     Plaintiff has brought this matter to the attention of counsel, and a
12   Complaint was filed in the United States District Court for the Southern District
13   of California.
14         7.     Plaintiff’s counsel initiated a thorough investigation, and conducted
15   relevant factual and legal research regarding the merits of the case.
16         8.     The Parties engaged in both informal and formal discovery
17   surrounding Plaintiff’s claims and Defendant’s defenses. The Parties also
18
     conducted substantial formal discovery, including written discovery requests,

19
     concerning the class size and Defendant’s financial status. Following an Early
     Neutral Evaluation and Case Management Conference on August 15, 2019 and
20
     over six months of negotiation thereafter, the Parties reached this Settlement, the
21
     terms of which are memorialized herein, and subject to court approval.
22
           9.     The named Plaintiff and all of their counsel believe that the claims
23
     asserted in the Action have merit. However, taking into account the risks of
24
     continued litigation, as well as the delays and uncertainties common in FDCPA
25
     class action litigation, Class Counsel believe that it is desirable that the Action be
26
     fully and finally compromised, settled and terminated now with prejudice, and
27   forever barred pursuant to the terms and conditions set forth in this Agreement.
28



                                            2
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.622 Page 3 of 25



 1         10.    Class Counsel have concluded that the terms of the Settlement are
 2   fair, reasonable and adequate to the proposed class, and that it is in the best
 3
     interests of the proposed class to settle the Action. I believe, as the Plaintiff’s

 4
     attorney, that the Settlement should be given final approval.
           11.    Therefore, Class Counsel is requesting that the Court grant Final
 5
     Approval of the Settlement, following Preliminary Approval.
 6
                                NOTICE TO CLASS MEMBERS
 7
           12.    There are a total of 31,843 class members. I have been informed by
 8
     First Class, Inc. (hereinafter “First Class”), the Claims Administrator in this
 9
     matter, that First Class emailed notice to 26,644 class member email addresses
10
     beginning on May 30, 2020, and finishing on or before June 4, 2020. Of those,
11
     1,226 emails either bounced, were delayed, or were marked spam complaint.
12
           13.    First Class additionally mailed notices via First Class mail, postage
13
     prepaid, with Electronic Service Requested, on June 17, 2020 to 6,468 class
14
     member mailing addresses who did not have an email address, or whose emailed
15
     notice bounced, was delayed, or was marked as spam complaint.
16
           14.    As of July 10, 2020, 23,205 records in the class list had an email
17
     address that had not previously bounced and had not submitted a claim form. A
18
     second batch of notices were emailed to those 23,205 class member email
19
     addresses beginning on July 13, 2020, and finishing on or before July 20, 2020.
20
     Of those, 79 emails either bounced, were delayed, or were marked spam
21
     complaint.
22
           15.    As of August 4, 2020, a total of 213 mailed notices have been
23
     returned as undeliverable with no forwarding address or further information
24
     provided by the U.S. Postal Service.
25
           16.    As of August 4, 2020, a total of 61 mailed notices were either
26
     forwarded by the U.S. Postal Service to a new address, or were returned by the
27
     U.S. Postal Service with a new address and remailed.
28



                                            3
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.623 Page 4 of 25



 1         17.` As of August 4, 2020, 609 valid claim forms have been received via
 2   hard copy mailed to First Class which were postmarked on or before the cutoff
 3   date of August 3, 2020.
 4
           18.   As of August 4, 2020, 3,574 valid claim forms have been submitted
 5
     via the website.
 6
           19.   Therefore, as of August 4, 2020, a total of 4,183 valid claim forms
 7
     have been submitted.
 8
                                OPT OUTS AND OBJECTIONS
 9
           20.   I have been informed by First Class that no Class Member has
10
     submitted an objection to the Settlement.
11
           21.   I have been informed by First Class that eighteen (18) Class
12
     Members have submitted a request for exclusion.
13
           22.   I believe that the lack of a single objection, along with only eighteen
14
     (18) requests for exclusion from the 31,843 Class Members (only .000565% of
15
     the total class) highly supports the adequacy of the proposed Settlement.
16
           23.   In addition, Plaintiff believes the Settlement is favorable.
17
           24.   Therefore, I believe that, overall, the Class Members have reacted
18
     very favorably to the Settlement.
19

20                             ADEQUACY OF SETTLEMENT
21         25. This is a statutory damages case, and I believe that this Action will
22   have a deterrent effect on Defendant and similar businesses. The Agreement
23   provides for a Settlement Fund that is to provide $15,750.00 to each of the Class
24   Members who timely submit a claims form, an incentive award of $ 750.00 to the
25   named Plaintiff, and for Plaintiff’s counsel to petition the Court for approval of
26   an award of fees, costs, and expenses. Presently, Plaintiff’s counsel has incurred
27   $ 38,566.00 in fees and $450.00 in costs.
28



                                            4
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.624 Page 5 of 25



 1         26.   I believe that Class Counsel have continued to adequately represent
 2   the interests of the Class Members and the named Plaintiff, having timely filed a
 3   Fee Brief concurrently herewith.
 4         27.   As a result, in my opinion, based upon the many years of experience
 5   in civil litigation and several years of experience in litigating class actions, and
 6   based upon the facts of this case, the number of class members, and the other
 7   circumstances, I believe the amended Settlement is fair and reasonable.
 8   Therefore, I believe the settlement merits Court approval.
 9         REASONABLENESS OF PLAINTIFF’S COUNSEL’S LODESTAR
10         28.   Plaintiff’s Counsel and legal staff has maintained contemporaneous
11   time records since the commencement of this action; and to date has expended a
12   combined total of 79.20 hours during the course of this litigation. In order to
13   obtain the favorable Settlement in this Action, Plaintiff’s Counsel has used
14   reasonable billing discretion, and has agreed to take a reduction of Plaintiff’s
15   attorneys’ fees and costs, as well as not charging for several costs, including
16   postage; therefore, additional time reduction is unwarranted. Id.
17                                          EXHIBITS
18         29.   Attached hereto as “Exhibit 1” is a true and correct copy of the

19   parties’ executed Class Action Settlement Agreement.

20         I declare under penalty of perjury under the laws of California and the

21   United States of America that the foregoing is true and correct, and that this

22   declaration was executed on August 6, 2020 in Toluca Lake, California.

23
                                               By: /s/ G . Thomas Martin, III
24
                                               G. Thomas Martin, III
25                                             Attorney for Plaintiff
26

27

28



                                           5
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.625 Page 6 of 25



 1
                                     PROOF OF SERVICE

 2   I filed electronically on this 6 th day of August, 2020, DECLARATION OF G.
 3
     THOMAS MARTIN, III IN SUPPORT OF UNOPPOSED MOTION FOR
     FINAL APPROVAL OF CLASS ACTION SETTLEMENT AGREEMENT,
 4   with:
 5
     with the United States District Court CM/ECF system
 6

 7   Notification sent electronically on this 6th day of August, 2020, to:
 8

 9
     Christopher D. Holt, Esq.
10

11
     KLINEDINST IRVINE
12   2 Park Plaza, Ste. 1250
13
     Irvine, CA 92614

14
     (714) 542-1800 x5211 Phone
     (714) 542-3592 Fax
15   Email: cholt@klinedinstlaw.com
16

17

18

19
     This 6th day of August, 2020.

20

21
     s/G. Thomas Martin, III
22

23
     G. Thomas Martin, III

24

25

26

27

28



                                               6
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.626 Page 7 of 25




                                EXHIBIT 1
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.627 Page 8 of 25




  CLASS ACTION SETTLEMENT AGREEMENT BETWEEN AMANDA ACOSTA AND
  PATENAUDE & FELIX, A PROFESSIONAL CORPORATION

        This class action settlement agreement (“Agreement”) is entered into

  between Amanda Acosta (“Plaintiff” or “Class Representative”), individually and

  on behalf of the “Class Members” (as defined below), and Patenaude & Felix, A

  Professional Corporation (“Defendant”). This Agreement is intended by

  Defendant and Plaintiff, on behalf of herself and the Class Members (collectively,

  the “Parties”), to fully, finally, and forever resolve, discharge, and settle the

  “Released Claims” (as defined below), upon and subject to the terms and

  conditions contained herein, and is not an admission of liability by any party.

                                          Recitals

        On May 22, 2019, Plaintiff filed a class action complaint (the “Lawsuit”)

  against Defendant in the United States District Court for the Central District of

  California, Case No. 3:19-cv-00954-CAB-BGS, asserting putative class claims

  arising under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

  1692, et seq.;

        Plaintiff alleges that Defendant violated the FDCPA regarding certain debt

  collection efforts with respect to consumers nationwide;

        Defendant expressly denies any liability whatsoever to Plaintiff, the Class

  Members or any other party, or that it violated the FDCPA or any other law or

  regulation;


                                              1
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.628 Page 9 of 25




         The Parties desire and intend to settle and resolve all of the claims asserted

  against Defendant in the Lawsuit;

         The Parties wish to avoid the expense and uncertainty of continued

  litigation;

         The Parties believe that settlement by way of this Agreement is in their best

  interests;

         Counsel for the Class Members have conducted an evaluation of the claims

  to determine how best to serve the interests of the Class Members;

         Counsel for the Class Members believe, in view of the costs, risks, and

  delays of continued litigation and appeals, including the amount of money

  potentially available to the Class Members in light of Defendant’s net worth and

  the cap on statutory damages set forth in the FDCPA, balanced against the

  immediate benefits of settlement to the Class Members, that the class settlement as

  provided in this Agreement is in the best interest of the Class Members and is a

  fair, reasonable, and adequate resolution of the Lawsuit;

         Prior to entering into this Agreement, counsel for the Parties engaged in

  discovery regarding the size and makeup of the putative class, and the damages

  available to the Class Members, which helped to inform the Parties’ negotiations;

         The Parties desire and intend to seek court approval of the settlement of the

  Lawsuit as set forth in this Agreement and, upon court approval, to seek entry of a


                                             2
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.629 Page 10 of 25




  Final Approval Order and Judgment dismissing with prejudice the claims of the

  Class Members as set forth herein;

        The Parties and their counsel agree to recommend approval of this

  Agreement to the Court and to any regulatory authority responding to the proposed

  settlement pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.

  §§ 1332(d), 1453, and 1711-1715; and

        The Parties agree to undertake all steps necessary to effectuate the terms and

  purposes of this Agreement, to secure the Court’s approval of same, and

  contemplate that they will oppose any objections to the proposed settlement,

  including objections by any regulatory authority after CAFA notices are issued,

  and oppose any appeals from any orders of final approval.

                                         TERMS

        WHEREFORE, in consideration of the promises, representations, and

  warranties set forth, the Parties stipulate and agree:

  1.    DEFINITIONS – The following definitions apply to this Agreement:

        A.     “Effective Date” means the first date after the “Final Order Day” (as

  defined below) and after Defendant completes the performance of the requirements

  under ¶ 10 of this Agreement.

        B.     “Final Order Day” means the day upon which the Final Approval

  Order and Judgment becomes “Final.” The Final Approval Order and Judgment


                                             3
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.630 Page 11 of 25




  becomes “Final” upon the expiration of any available appeal period following

  entry of the Final Approval Order and Judgment. If any appeal is filed from the

  Final Approval Order and Judgment, then the Final Order Day will be the first date

  after the conclusion of all appeals, so long as the Final Approval Order and

  Judgment is not reversed or vacated.

        C.      "Letter" means the letter sent by Defendant to Plaintiff on or about

  April 22, 2019, a copy of which is attached to the complaint as exhibit A.

        D.      “Class Members” means any person who meets the following

  definition:

                All consumers in the United States who were sent a letter
                that is identical to or is substantially the same form as the
                Letter, which seeks to collect an alleged consumer debt,
                within one year prior to the filing of this action and which
                was not returned as undeliverable.

  Defendant represents that there are 31,849 Class Members in total, including the

  Class Representative.

        E.      “Released Claims” means any and all claims, made or unmade, in

  state or federal court, arising out of the form Letter sent by Defendant between

  May 22, 2018 and May 22, 2019. Defendant does not release any Class Members

  from any debts that may be owed, and Plaintiff and Class Members do not release

  any claims or defenses they may have, against parties other than the Released

  Parties defined in ¶ 2(E).


                                             4
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.631 Page 12 of 25




        F.     “Released Parties” means Patenaude & Felix, A Professional

  Corporation and each of its past, present, and future directors, officers, employees,

  partners, principals, clients, insurers, co-insurers, re-insurers, shareholders,

  attorneys, and any related or affiliated company, including any parent, subsidiary,

  predecessor, or successor company.

  2.    CLASS CERTIFICATION – Plaintiff will seek, and Defendant will not

  oppose, preliminary approval of the settlement on behalf of the class defined above

  in ¶ 1(C).

  3.    CLASS REPRESENTATIVE AND CLASS COUNSEL APPOINTMENT –

  Defendant does not object to Amanda Acosta being appointed as the Class

  Representative for the Class Members, or to G. Thomas Martin, III and Nicholas J.

  Bontrager of Martin & Bontrager, APC being appointed as counsel for the Class

  Members (“Class Counsel”).

  4.    ORDER OF PRELIMINARY APPROVAL – Pursuant to the deadline set by

  the Court, the Parties will file a motion requesting that the Court enter an Order of

  Preliminary Approval of Class Action Settlement in substantially the same form

  attached as Exhibit A.

  5.    FINAL ORDER AND JUDGMENT – If the settlement is approved

  preliminarily by the Court, and all other conditions precedent to the settlement




                                             5
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.632 Page 13 of 25




  have been satisfied, the Parties will file a motion seeking approval of the

  settlement by way of entry of a Final Approval Order and Judgment.

  6.    ADMINISTRATION AND NOTIFICATION PROCESS – First Class, Inc.,

  a third-party class administrator jointly selected by and agreeable to the parties

  (“Class Administrator”), will administer the settlement and notification of the

  settlement to the Class Members. The costs and expenses for the administration of

  the settlement and class notice, including all work necessary to identify current

  contact information for the Class Members, will be paid by Defendant separate and

  apart from the Settlement Fund (defined below). The Class Administrator will be

  responsible for sending the approved class action notice and payment to the Class

  Members.

        A.     The Class Administrator will, as expeditiously as possible, but not

  later than 21 days after the Court’s entry of the Order of Preliminary Approval of

  Class Action Settlement, send written notice of the settlement to each Class

  Member at his or her last known email address, as provided by Defendant. If any

  email notice is returned as undelivered, Class Administrator will send notice by

  regular mail to the last known mail address, which will be provided by Defendant,

  and updated using the Postal Service’s national Change of Address database. If

  any notice is returned with a new address, the Class Administrator will re-mail the

  notice to the new address and will update the Class Member address list. The


                                            6
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.633 Page 14 of 25




  notice to the Class Members will be in substantially the form attached as Exhibit

  B. Additionally, for those Class Members who are to receive email notice only,

  Class Administrator will send a second email notice no later than fourteen (14)

  days prior to the late date for Class Members to submit a claim and/or opt-out.

        B.     CAFA Notice – Defendant shall effect service of notice in compliance

  with 28 U.S.C. § 1715, either directly, through the Class Administrator, or through

  a separate third party.

  7.    REQUESTS FOR PARTICIPATION – The Class Administrator will

  administer the receipt of any requests for participation in the class fund.

        A.     Any Class Member who desires to receive payment from the class

  fund must respond through the administered website no later than 60 days after the

  initial written notice sent by email in section 6.A., or such other date as set by the

  Court. The Class Administrator will maintain a list of Class Members who

  submitted a timely claims.

  8.    REQUESTS FOR EXCLUSION AND OBJECTIONS – The Class

  Administrator will administer the receipt of any requests for exclusion.

        A.     Any Class Member who desires to be excluded from the class must

  send a written request for exclusion to the Class Administrator, including his or her

  full name, address, telephone number, and email address (if available), along with

  a statement that he or she wishes to be excluded, with a postmark date no later than


                                             7
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.634 Page 15 of 25




  60 days after the initial written notice sent by email in section 6.A.,or such other

  date as set by the Court. The Class Administrator will provide a list of the names

  of each Class Member who submitted a timely exclusion to Class Counsel after the

  deadline passes. A copy of this list will be provided to the Court in connection with

  the Motion for Final Approval of Class Action Settlement.

          B.   Any Class Member who submits a valid and timely request for

  exclusion will not be bound by the terms of this Agreement.

          C.   Any Class Member who intends to object to the fairness of this

  settlement must file a written objection with the Court within 60 days after the

  initial written notice sent by email in section 6.A., or such other date as set by the

  Court. Further, any such Class Member must, within the same time, provide a

  copy of the written objection to Class Counsel and Counsel for Defendant via U.S.

  Mail.

          D.   In the written objection, the Class Member must state: his or her full

  name, address, telephone number, and email address (if available); the reasons for

  his or her objection; and whether he or she intends to appear at the fairness hearing

  on his or her own behalf or through counsel.

          E.   Any Class Member who does not file a valid and timely objection to

  the settlement will be barred from seeking review of the settlement by appeal or

  otherwise.


                                             8
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.635 Page 16 of 25




        F.     Any Class Member who submits both an objection and a request for

  exclusion will be treated as having submitted a request for exclusion, and will be

  excluded from the settlement.

        G.     When responding to any inquiry from a Class Member, Plaintiff and

  Class Counsel will confirm that they believe the settlement is fair and reasonable.

        H.     Subject to approval by the Court, a fairness hearing will be conducted

  regarding the settlement within 120 days from the Court’s entry of the Order of

  Preliminary Approval of Class Action Settlement, or as ordered by the Court.

  Under Rule 23(c)(2)(B)(iv) of the Federal Rules of Civil Procedure, the Class

  Members will be notified that they may enter an appearance through an attorney at

  their own expense if they so desire.

  9.    RELEASES – As of the Effective Date, Plaintiff and the Class Members

  fully, finally, and forever settle, release, and discharge the Released Parties from

  the Released Claims, and are forever barred from asserting any of the Released

  Claims in any court against any of the Released Parties.

  10.   SETTLEMENT CONSIDERATION – In consideration for the foregoing

  releases, the Parties agree to the following:

        A.     Settlement Fund – Defendant, in consultation with the Class

  Administrator, will cause to be established a settlement fund of $15,750.00

  (“Settlement Fund”) within 14 days after the Final Order Day. Each participating


                                             9
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.636 Page 17 of 25




  Class Member who has not timely excluded himself or herself will receive a pro-

  rata portion of the Settlement Fund.

        B.     Within 14 days after the Class Administrator receives the settlement

  funds, or as otherwise ordered by the Court or agreed by the Parties, the Class

  Administrator will send via U.S. mail a settlement check to each Class Member

  who participates in the settlement. Defendant’s obligations pursuant to this

  paragraph will be considered fulfilled upon the mailing of the settlement checks,

  regardless of whether any settlement check is received, returned, or cashed, except

  that the Class Administrator will be obligated to take reasonable steps to forward

  all settlement checks returned with a forwarding address to such forwarding

  addresses. Each settlement check will be void 60 days after mailing.

        C.     To the extent that any funds remain in the Settlement Fund after the

  void date (from uncashed checks or otherwise), such funds will be:

        (1)    Redistributed to the Class Members who submitted a valid and timely

        claim and who have cashed or deposited their settlement funds, as long as

        the redistribution amount is at least $5.00 per check; or

        (2) Paid to the Cy Pres Recipient, if the remaining funds are insufficient to

        amount to $5.00 per check;




                                           10
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.637 Page 18 of 25




        D.     To the extent that any funds remain in the Settlement Fund 90 days

  after the initial distribution, or 60 days after a redistribution, whichever is later, any

  remaining funds shall be paid to the Cy Pres Recipient.

        E.     The Cy Pres Recipient shall be the California Western School of Law

  Community Law Project.

        F.     “Additional” Statutory Damages to Plaintiff – Separate and apart from

  the Settlement Fund, for which Plaintiff will not receive any compensation from,

  Defendant will pay $750.00 to Plaintiff pursuant to 15 U.S.C. § 1692k(a)(2)(B)(i)

  within 14 days after the Final Order Day representing all actual and statutory

  damages.

        G.     Litigation Costs and Attorney’s Fees – The issue of Plaintiff's

  litigation costs and attorney's fees is deferred. The Parties may subsequently seek

  to negotiate the fees, or in advance of the final fairness hearing, Class Counsel will

  file an application for reasonable attorneys’ fees, costs, and expenses, to which

  Defendant may object, as to the amounts sought, and file a brief in opposition as to

  the amounts sought. Any amount awarded to Class Counsel for attorneys’ fees,

  costs, and expenses will be paid by Defendant separate and apart from the

  Settlement Fund, costs of Settlement Administration, and any payment to Plaintiff.

  Defendant reserves its right to contest the amount of attorneys’ fees, costs, and

  expenses sought by Class Counsel.


                                             11
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.638 Page 19 of 25




        H.     Costs of Settlement Administration – Separate from the Settlement

  Fund, any payment to Plaintiff, and the attorneys’ fees, costs, and expenses of

  Class Counsel, Defendant will be responsible for paying all costs of class notice

  and administration of the settlement by the Class Administrator.

        I.     Change in Defendant’s Conduct – Defendant affirms that, as of the

  date of this Agreement, and without admission of any past wrongdoing, it no

  longer uses the form of letter which gave rise to the Lawsuit and will not do so in

  the foreseeable future.

  11.   SECTION 1542 WAIVER - Plaintiff acknowledges, warrants, and

  represents, for herself and on behalf of the Class Members, that she is aware of and

  familiar with section 1542 of the California Civil Code, which provides as follows:

               A general release does not extend to claims which the
               creditor or releasing party does not know or suspect to
               exist in his or her favor at the time of executing the
               release and that, if known by him or her, would have
               materially affected his or her settlement with the debtor
               or released party.

  Plaintiff further acknowledges, warrants, and represents, for herself and on behalf

  of the Class Members, that she understands the effect and import of California

  Civil Code section 1542, that she has had the opportunity to consult with counsel,

  and that she elects and hereby waives and relinquishes all rights and benefits she

  may have under California Civil Code section 1542, or the law of any other state or




                                           12
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.639 Page 20 of 25




  jurisdiction, or common law principle, to the same or similar effect, as they apply

  to the Released Parties.

  12.   COVENANT NOT TO SUE – Plaintiff agrees and covenants, and each

  Class Member will be deemed to have agreed and covenanted, not to sue any

  Released Party with respect to any of the Released Claims.

  13.   TERMINATION – After completing a good-faith negotiation, Plaintiff and

  Defendant will each have the right to terminate this Agreement by providing

  written notice to the other within 14 days following:

        A.     The Court’s refusal to enter an Order of Preliminary Approval of

  Class Action Settlement in substantially the form attached as Exhibit A; or

        B.     The Court’s refusal to approve the settlement following notice to the

  Class Members and the final fairness hearing.

        If either Plaintiff or Defendant terminates this Agreement as provided

  herein, the Agreement will be of no force and effect, and the Parties’ rights and

  defenses will be restored, without prejudice, to their respective positions as if this

  Agreement had never been executed.

        The procedure for, and the allowance or disallowance by the Court of, any

  applications by Plaintiff or Class Counsel for attorneys’ fees, costs, and expenses

  are not part of the settlement set forth herein and are to be considered by the Court

  separately from the Court’s consideration of the fairness, reasonableness, and


                                            13
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.640 Page 21 of 25




  adequacy of the settlement set forth herein. Any order regarding an application for

  attorneys’ fees, costs, and expenses will not operate to terminate or cancel this

  settlement or affect the finality of the settlement of this matter.

  14.   MISCELLANEOUS PROVISIONS – Any exhibits to this Agreement are an

  integral part of the settlement and are expressly incorporated herein as part of this

  Agreement.

  15.   This Agreement is for settlement purposes only. The Parties acknowledge

  that this Agreement is not an admission of wrongdoing, negligence, or liability by

  Defendant or any Released Party. Defendant expressly denies any liability

  whatsoever to Plaintiff, the Class Members or any other party.

  16.   No representations, warranties, or inducements have been made to any of the

  Parties, other than those representations, warranties, and covenants contained in

  this Agreement.

  17.   This Agreement contains the entire agreement between the Parties and

  supersedes any agreements between the Parties. The terms of this Agreement are

  contractual.

  18.   This Agreement is to be interpreted in accordance with and governed by

  California law.

  19.   Any dispute, challenge, or question relating to this Agreement is to be heard

  only by this Court.


                                             14
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.641 Page 22 of 25




  20.   The Parties agree that this Court has subject matter jurisdiction over the

  claims at issue and will request that the Court retain continuing and exclusive

  jurisdiction over the Parties to this Agreement, and over the administration and

  enforcement of this Agreement.

  21.   This Agreement will be binding upon and inure to the benefit of the Parties

  and their representatives, heirs, successors, and assigns.

  22.   If any material provisions of this Agreement are held invalid or

  unenforceable for any reason, such invalidity or unenforceability does not affect

  other provisions of this Agreement if Plaintiff and Defendant mutually elect to

  proceed as if the invalid or unenforceable provision had never been included in the

  Agreement.

  23.   This Agreement is deemed to have been drafted jointly by the Parties and, in

  construing and interpreting this Agreement, no provision of this Agreement will be

  construed or interpreted against any party because such provision, or this

  Agreement as a whole, was purportedly prepared or requested by such party.

  24.   This Agreement may be signed in counterparts and the separate signature

  pages executed by the Parties and their counsel may be combined to create a

  document binding on all of the Parties and together constitutes one and the same

  instrument.




                                            15
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.642 Page 23 of 25




  25.   The Parties understand that this Agreement is a public document that will be

  filed with the Court for its review and approval.

  26.   Notices/Communications – All requests, demands, claims and other

  communications hereunder must be: (a) in writing; (b) delivered by U.S. Mail; (c)

  deemed to have been duly given on the date received; and (d) addressed to the

  intended recipients as set forth below:

        If to Plaintiff or the Class:
        Nicholas J. Bontrager
        MARTIN & BONTRAGER, APC
        6464 W. Sunset Blvd., Suite 960
        Los Angeles, CA 90028

        If to Defendant:
        Christopher D. Holt
        KLINEDINST PC
        2 Park Plaza, Suite 1250
        Irvine, CA 92614


  IN WITNESS WHEREOF, the Parties and their duly authorized attorneys have

  caused this Agreement to be executed:



  ________________________________                    Dated: April 21, 2020
  Amanda Acosta
  Plaintiff


  ________________________________                    Dated: April ___, 2020
  Nicholas J. Bontrager
  MARTIN & BONTRAGER, APC
  Class Counsel

                                            16
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.643 Page 24 of 25
Case 3:19-cv-00954-CAB-BGS Document 39-2 Filed 08/06/20 PageID.644 Page 25 of 25
